Citation Nr: 0820326	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of prostate cancer.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction associated with residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
January 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that granted service connection for prostate cancer 
with erectile dysfunction evaluated as 0 percent disabling.  

A July 2007 rating decision separately rated the residuals of 
prostate cancer as 20 percent for residuals of prostate 
cancer and 0 percent for erectile dysfunction.  As those 
ratings are less than the maximum available rating, the 
issues of increased ratings remain on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1. The veteran's residuals of prostate cancer, status post 
radical prostatectomy, have been manifested by urine leakage 
that does not require the wearing of absorbent materials, 
daytime voiding interval between one and two hours, and 
awakening to void three times per night.  His status post 
radical prostatectomy has not been manifested by renal 
dysfunction.  

2.  The veteran has erectile dysfunction as a residual of 
prostate cancer but deformity of the penis is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for residuals of prostate cancer have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115a and b, 
Diagnostic Code (DC) 7528 (2007).  

2.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.115b, DC 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of an application for a claim for service 
connection, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or are 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  38 U.S.C. § 5103(a) (West 
Supp. 2007); C.F.R. § 3.159(b) (2007); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been substantiated, therefore 
notice pursuant to 38 U.S.C.A. § 5103(a) is no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  In 
addition, in March 2006 the veteran wrote that he had no 
other information or evidence to give VA to substantiate his 
claim.  Therefore, the Board finds that VA's duty to notify 
has been satisfied in this claim.  In addition, VA obtained 
multiple examinations for these disabilities and obtained 
private medical records.  The claimant has indicated that he 
has no additional evidence to submit.  Therefore, the Board 
finds that the duty to assist with regard to these claims has 
also been satisfied.  38 C.F.R. § 3.159 (2007).

The veteran seeks entitlement to an initial rating in excess 
of 20 percent for residuals of prostate cancer and for an 
initial compensable rating for erectile dysfunction.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2007).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's disability of residuals of prostate cancer is 
rated under DC 7528, which pertains to malignant neoplasms of 
the genitourinary system and provides for a 100 percent 
disability rating.  It also provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.  Only 
the predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a 
(2007).

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a (2007).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When those factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent rating 
is warranted.  When there is leakage requiring the wearing of 
absorbent materials which must be changed two to four times 
per day, a 40 percent rating is warranted.  A 20 percent 
rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  38 C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every two to three months.  A noncompensable 
rating contemplates obstructive symptomatology with or 
without stricture disease requiring dilatation one to two 
times per year.  38 C.F.R. § 4.115(a).

Urinary tract infections requiring long-term drug therapy, 
one to two hospitalizations per year and/or requiring 
intermittent intensive management warrant a 10 percent 
evaluation.  A 30 percent rating is warranted for recurrent 
symptomatic infections requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  Where urinary 
tract infections result in poor renal function, the 
disability is to be evaluated as poor renal function.  38 
C.F.R. § 4.115(a).

The veteran's claim for service connection was received in 
April 2005.  Evidence shows that he underwent a radical 
prostatectomy in July 1995 and completed post-prostatectomy 
radiotherapy in December 1996.  Private medical evidence from 
a cancer center dated from October 1996 to June 2002 shows 
that the veteran was doing well clinically with regards to 
his prior diagnosis of prostate cancer.  Private medical 
records from his family physician for the period from June 
2003 to October 2005 are negative for symptoms related to his 
residuals of prostate cancer.   

At a VA genitourinary examination in February 2006, the 
veteran was in remission.  He did not report urinary 
frequency or urinary incontinence.  He had been impotent 
since his surgery.  He did not have urinary tract infections 
or renal or bladder stones.  He had not required recent 
catheterization.  The diagnosis noted that adenocarcinoma of 
the prostate required radical prostatectomy in 1995 and post 
operative elevation of his prostate specific antigen required 
radiation treatment in 1996.  He was on no treatment for 
prostate cancer at that visit and would require lifelong 
monitoring. 

The veteran wrote in April 2006 that he had to get up from 
sleep at night two or three times to urinate.  

At a VA genitourinary examination in June 2007, the veteran 
reported having problems holding urine.  There were no 
general systemic symptoms due to genitourinary disease.  His 
urinary symptoms were urgency, hesitancy, difficulty starting 
stream, weak or intermittent stream, and dribbling.  He 
denied dysuria, straining to urinate, hematuria, urine 
retention, urethral discharge, and renal colic.  The 
frequency of his daytime voiding interval was one to two 
hours and he had three voidings per night.  He had urinary 
leakage described as urinary urgency.  The wearing of 
absorbent material was not required.  There was no history of 
recurrent urinary tract infections, obstructed voiding 
(urinary retention), urinary tract stones, renal dysfunction 
or renal failure, acute nephritis, hydronephrosis, or 
cardiovascular symptoms.  On examination the prostate was 
absent.  There was no finding of peripheral edema.  Albumin 
testing was within normal limits.  Residuals of the neoplasm 
and its treatment included impotence and occasional urinary 
incontinence related to urgency.  The diagnosis was status 
post prostatectomy with residuals (impotence and urinary 
incontinence).  There were no significant general 
occupational effects.  

After a thorough review of the evidence of record, the Board 
finds that an initial disability rating in excess of 20 
percent is not warranted for residuals of prostate cancer.  

The veteran was not assigned an initial 100 percent rating 
for prostate cancer, status post radical prostatectomy, as he 
had not had any active malignancy for more than one and one-
half years prior to filling his claim for service connection.  
38 C.F.R. § 4.115b.  As the veteran has not had any active 
malignancy at any time since filing his claim for service 
connection, the Board finds that an assignment of a 100 
percent disability rating under DC 7528 for the veteran's 
prostate cancer, status post prostatectomy, has not been 
appropriate since the effective date of service connection.  
Accordingly, his disability will be rated on residuals such 
as voiding dysfunction or renal dysfunction.

The medical evidence associated with the claims file does not 
reflect that the veteran has experienced renal dysfunction 
such as elevated albumin levels.  At a VA examination in 
March 1994, the veteran related having hypertension since 
1988, prior to his prostate cancer.  His status post radical 
prostatectomy has not been manifested by renal dysfunction.  
In addition, urinary tract infections are not shown.  
Accordingly, the Board concludes that voiding dysfunction is 
the veteran's predominant post-operative complaint.

The Board finds that the criteria for an initial rating in 
excess of 20 percent based on urinary frequency are not 
shown.  The veteran has not reported that his daytime voiding 
interval is less than one hour, or that he awakens to void 
five or more times per night, either of which would warrant a 
40 percent evaluation.  The veteran wrote in April 2006 that 
he awakened to void two to three times per night.  He 
reported at the June 2007 examination that his daytime 
voiding interval was between one and two hours and he awoke 
to void three times per night.  Thus, the Board finds that a 
rating in excess of 20 percent based on urinary frequency is 
not warranted.  

The veteran contends that urinary incontinence was not 
considered in his disability rating.  However, only the 
predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  In this case, urinary leakage or 
incontinence is not the predominant area of dysfunction.  
Urinary incontinence was not reported at the February 2006 VA 
examination and at the June 2007 examination he did not 
require the wearing of absorbent material for urinary leakage 
described as urinary urgency.  Thus, the veteran's urinary 
incontinence does not require the wearing of absorbent 
material or use of an appliance.  For a compensable rating of 
20 percent for urine leakage, the criteria require the 
wearing of absorbent materials.  For a 40 percent rating, the 
criteria require the wearing of absorbent materials which 
must be changed two to four times a day.  As the evidence 
does not show that the veteran requires the wearing of 
absorbent materials, the criteria for a higher rating based 
on urinary leakage or incontinence are not met.   

The evidence does not show, nor does the veteran contend, 
that he has urinary retention requiring intermittent or 
continuous catheterization to warrant a 30 percent evaluation 
due to obstructed voiding.  

As an initial rating case, consideration has been given to 
staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in this case, as 
the Board finds the preponderance of the credible evidence 
demonstrates that since April 5, 2005, the veteran's 
residuals of prostate cancer have consistently warranted no 
more than a 20 percent rating.  In sum, the Board finds that 
a preponderance of the competent and probative evidence 
establishes that the veteran's service-connected residuals of 
prostate cancer are manifested by urine leakage that does not 
require the wearing of absorbent materials, a daytime voiding 
interval between one and two hours, and awakening to void 
three times per night.  As a result, the Board finds the 
veteran's service-connected disability warrants no more than 
a 20 percent disability rating under DC 7528 and the rating 
criteria for voiding dysfunction based on urinary frequency.  
As the preponderance of the evidence is against the claim for 
an initial rating in excess of 20 percent for residuals of 
prostate cancer, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The veteran also seeks an initial compensable rating for 
service-connected erectile dysfunction.  Under DC 7522, penis 
deformity with loss of erectile power warrants a 20 percent 
disability rating.  38 C.F.R. § 4.115b.  In every instance 
where the schedule does not provide a zero percent rating for 
a diagnostic code, a zero percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.  

At a VA genitourinary examination in February 2006, the 
veteran's penis was normal.  His erectile dysfunction was due 
to prostate cancer.  At a VA genitourinary examination in 
June 2007, the veteran reported having problems with 
impotence.  There was erectile dysfunction.  On examination, 
his penis was normal.  

The veteran has been awarded special monthly compensation due 
to the loss of use of a creative organ, based on the loss of 
erectile power.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  
The Board will not award additional compensation to duplicate 
that benefit.  Where disabilities overlap in their resulting 
physical impairment and effect on functioning or where 
multiple diagnoses are assigned for the same disability, 
evaluation of the same, overlapping disability under various 
diagnoses with multiple ratings is to be avoided.  38 C.F.R. 
§ 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  
Accordingly, the Board may not award a disability rating 
based on loss of erectile power alone.  That disability is 
compensated by the special monthly compensation based on the 
loss of use of a creative organ.

A compensable evaluation for the veteran's erectile 
dysfunction, rated under DC 7522, requires both deformity and 
loss of erectile power.  Having only one or the other is 
insufficient.  Here, the veteran has loss of erectile power 
but no deformity of the penis is shown by the medical record.  
Accordingly, the Board finds that the weight of the evidence 
is against a compensable rating for the veteran's erectile 
dysfunction, based on the absence of penis deformity.  A 
staged rating is not indicated in this case, as the Board 
finds the preponderance of the credible evidence demonstrates 
that since April 5, 2005, loss of erectile power is shown but 
penis deformity is not shown.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board finds that the preponderance of 
the evidence is against the claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of prostate cancer is denied.

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


